Name: 92/421/EEC: Council Decision of 13 July 1992 on a Community action plan to assist tourism
 Type: Decision
 Subject Matter: economic analysis;  culture and religion;  European construction;  social affairs
 Date Published: 1992-08-13

 Avis juridique important|31992D042192/421/EEC: Council Decision of 13 July 1992 on a Community action plan to assist tourism Official Journal L 231 , 13/08/1992 P. 0026 - 0032 Finnish special edition: Chapter 14 Volume 1 P. 0011 Swedish special edition: Chapter 14 Volume 1 P. 0011 COUNCIL DECISION of 13 July 1992 on a Community action plan to assist tourism (92/421/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof Having regard to the proposal from the Commission(1) , Having regard to the opinion of the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee(3) , Whereas tourism occupies an important place in the economy of the Member States, with tourist activities representing a large potential source of employment; Whereas tourism allows people of all kinds to gain a better knowledge of Europe's cultural roots and of the cultures and ways of life in the Member States, thus making a contribution to the progress of the idea of 'European citizenship'; Whereas the results of the European Year of Tourism should be taken into account; Whereas, in view of the above, Community action regarding tourism should take the form of a strengthening of the horizontal approach to tourism in Community and national policies, and of the implementation of specific measures, and whereas that apporach should also include coordination of the measures undertaken by Commission departments which affect tourism; whereas certain Community policies, in particular transport policy, have a major impact on tourism in the various regions of the Community; Whereas the Community can contribute to improving the quality and competitiveness of the Community's tourism services on offer, by encouraging a joint apporach to the medium-term problems facing European tourism, by promoting the development of the tourist industry and the diversification of tourist activity and the development of transnational measures, and by developing the promotion of European tourism on the main markets of third countries; Whereas tourism can make an effective contribution to achieving economic and social cohesion in the Community and whereas it can promote in the Community a harmonious development of economic activity, continuous and balanced expansion, a higher standard of living and closer relations between the States which it links; Whereas the measures to be implemented under the action plan must comply with certain criteria in particular the need to comply with the subsidiarity principle; Whereas tourism in the Community will have to show consideration for local populations and for the natural and cultural environment in order to improve the quality of services offered; Whereas free competition should be preserved in the sector, both for the benefit of consumers and in order to promote small and medium-sized enterprises (SMEs); Whereas it is necessary to encourage not only better integration of tourism into the various Community policies but also close cooperation between all public and private bodies in the sector, including representatives of tourist regions, and whereas the implementation at Community level of a number of specific measures, complementary to those taken at national level, is the best way of achieving such cooperation, while avoiding any distortion of competition which may be caused; Whereas statistics on tourism should be developed and forward analysis of new types of tourism carried out; Whereas a plan of three years' duration is called for; Whereas an amount of ECU 18 million is deemed necessary to implement this plan; Whereas the amounts to be committed for the financing of the plan will have to come within the Community financial framework in force; Whereas procedures should be laid down for the exercise of the powers for implementing this plan conferred on the Commission pursuant to Decision 87/373/EEC(4) ; Whereas the Treaty does not provide for any powers for the adoption of this Decision other than those mentioned in Article 235, HAS DECIDED AS FOLLOWS: Article 1 A Community action plan to assist tourism shall be drawn up. The measures forming the subject of this plan are contained in the Annex. Article 2 1. The duration of the action plan shall be three years from 1 January 1993. 2. The Community financial resources deemed necessary for its implementation amount to ECU 18 million and shall fall within the Community financial framework in force. 3. The budget authority shall determine the appropriations available for each financial year, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 3 1. The Commission shall put the action plan into operation. In order to fulfil the objectives of the plan, it may undertake measures other than those set out in the Annex, where, exceptionally, additional action is required in order to carry out one of the measures in full. Such additional action shall be assessed in relation both to existing priorities and to available financial resources. The Commission shall coordinate the action with the various Community policies, and through the various Directorates-General concerned, in accordance with current procedures. The Commission shall refer to the committee referred to in paragraph 2 and the Council those initiatives adopted in the framework of Community policies which have a major effect on tourism. 2. The Commission shall be assisted in implementing the action plan by a committee composed of representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event the Commission shall defer application of the measures which it has decided for a period of two months from the date of communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph. Article 4 1. The measures must be consistent with the principle of subsidiarity. 2. A selection shall be made, for the different measures proposed, by reference to the following criteria: (a) the measures must be cost-effective and make a significant impact on the Community tourist industry; (b) they must facilitate the development of the tourist industry with particular reference to small and medium-sized businesses; (c) they must help improve the quality of Community tourist services; (d) they must encourage competition within the Community and increase the competitiveness of Community tourist services on the world market; (e) they must be conducive to preserving and protection the quality of the natural environment, the cultural heritage and the integrity of local populations; (f) they must be conducive to improving the provision of information and services and to the protection ot tourists. 3. The measures shall be implemented through coordination with the national authorities and, if necessary, with the regional or local authorities as well, so as to take account of the importance of tourism for regional development. Article 5 Every year from the date of adoption of the action plan, the Commission, in a report to the European Parliament and the Council, shall evaluate the Community's activities which affect tourism. Article 6 The Commission shall regularly evaluate the results of the action plan. This evaluation will include wherever possible measurable outputs of the plan and be in accordance with the criteria in Article 4. The committee will be informed by the Commission of the latter's evaluation of the plan, and of the results thereof. No later than 30 June 1995, the Commission will submit a report on this evaluation to the European Parliament and the Council. On the basis of that report, the Council shall decide, in accordance with the provisions of the Treaty, whether or not to extend the plan for a further period. Done at Brussels, 13 July 1992. For the Council The President J. GUMMER (1) OJ No C 120, 12. 5. 1992, p. 13. (2) OJ No C 67, 16. 3. 1992, p. 235. (3) OJ No C 49, 24. 2. 1992, p. 43. (4) OJ No L 197, 18. 7. 1987, p. 33. ANNEX I. COMMUNITY MEASURES TO ASSIST TOURISM 1. Improving knowledge of the tourist industry and ensuring greater consistency of Community measures Community action is intended to improve the consistency of the measures taken to assist tourism by increasing knowledge of its characteristics, components and development. This will be carried out by means of the following measures: (a) development of Community statistics on tourism; (b) detailed studies aimed at improving knowledge of tourism as an activity, assessment of the impact of current Community policies to assist tourism, forward analysis of new types of tourism, and the preparation of strategies adapted to keep pace with demand; (c) consultation of tourism professionals within the Community. 2. Staggering of holidays Community action is designed to promote a better seasonal distribution of tourism. This will be carried out by means of the following measures: (a) support for the setting-up of an international framework whose purpose would be to exchange information and monitor the activities of governments and the tourist industry; (b) support for measures aimed at coordinating actions and strategies to encourage the use of tourism infrastructure and facilities outside the peak season. 3. Transnational measures Community action is designed to promote transnational tourist development initiatives covering many different specialist sectors of the industry. This will be carried out by means of the following measures: (a) support for cooperation between border regions; (b) support for transnational initiatives contributing to the improvement of tourist information, in particular those using new technology; (c) development of tourist cooperation with Central and Eastern Europe and the Maghreb through the transfer of know-how on training and the implementation of strategies for promotion, as well as on marketing and the creation of small and medium-sized tourist enterprises; (d) support for tourist and technical cooperation in the context of partnerships between towns; (e) support for pilot projects aimed at cooperation between the public and private sectors for the development of traditional tourist regions in decline as well as less developed rural regions. 4. Tourists as consumers Community action aims to support initiatives which improve the information of tourists and their protection, in areas such as existing classification systems, signposting symbols, time-share arrangements, over-booking and procedures for redress. 5. Cultural tourism Community action is designed both to highlight the importance of the cultural heritage for tourism and to promote a greater knowledge of the cultures, traditions and ways of life of Europeans. This will be carried out by means of the following measures: (a) support for initiatives to develop new European cultural tourism routes, in cooperation with the Member States, regions and local authorities concerned, and to disseminate information on these routes by means of brochures and publications; (b) support for the exchange of experience in the field of visitor management techniques; (c) promotion and assistance in the use of European networks enabling tourist operators and cultural institutions to exchange experience, especially as regards highlighting the value of cultural heritage. 6. Tourism and the environment The aim of Community action in the area of the interaction between tourism and the environment is to ensure that the environment is more fully taken into account. This will be carried out by means of the following measures: (a) support for initiatives aimed at informing and increasing the awareness of tourists and suppliers of services about the interaction between tourism and the environment and in particular through the creation of a European environmental prize; (b) support for innovative pilot projects to reconcile tourism and nature protection at local or regional level, in particular coastal and mountain areas, nature parks and reserves, e.g. by measures for the guidance of visitors; (c) support for the development of networks involving transnational exchanges of experience, including experience of environmental problems and their possible solution through visitor management at sites; (d) support for initiatives encouraging forms of environment-friendly tourism. 7. Rural tourism Community action in this field is designed to develop tourist activities in a rural environment, notably farm tourism, small family-run hotels or facilities set up by associations or local authorities. This will be carried out by means of the following measures: (a) support for partnership initiatives between operators at local, regional, national or European level, to facilitate exchanges of experience and the transfer of good practice through the organization of visits, seminars, exchanges of experts and the development of transnational pilot schemes, in particular in the field of vocational training; (b) improved information for rural operators and better access for them to the various Community aid schemes available for rural tourism, in particular through the publication of documents for mass circulation and the publication of an operators' manual; (c) encouragement for improving the quality of rural tourism supply and support for measures to facilitate access to tourism in a rural environment. 8. Social tourism Community activity in this field seeks to facilitate access to tourism by groups of people who, for various reasons, but especially for social or health reasons, have difficulty in taking holidays. This will be carried out by means of the following measures: (a) shared information at Community level between public and private sector partners concerning the various methods used in the Member States to encourage holiday-taking by certain categories of tourists; (b) support for the coordination between Member States of measures aimed at eliminating barriers to the development of tourism for the disabled, and for the exchange of information in this field. 9. Youth tourism Community action in this field is, through support for existing Community policies, aimed both at promoting young people's knowledge of cultures and lifestyles in the various Member States and at making it easier for young people to take holidays. This will be carried out by means of the following measures: (a) a feasibility study into establishing links between 'youth cards'; (b) support for research into the need to create a network of exchanges with regard to 'European classes' (school travel for pupils from several Member States). 10. Training Community action in this field is aimed, through support for existing Community policies, at making the tourist industry in the Community more competitive through support for increased professionalism in Community tourism. This will be carried out by means of the following measures: (a) dissemination of information among young people on tourist resources and profession; (b) support for ongoing measures to draw up professional profiles for the industry and improvement of mutual information on the qualifications attained in the various Member States; (c) encouragement of the participation of tourist businesses and their employees in existing Community training programmes and measures; (d) support for transnational cooperation projects between universities, tourism schools, tourism professionals, or the authorities concerned, especially for training in the fields of rural, cultural and environmental tourism; (e) support for networks aimed at improving the quality of vocational training so as to raise the quality of tourism services. 11. Promotion in third countries Community action in this field is directed at making Europe a more attractive destination for tourists from distant countries. This will be carried out by means of measures confined to pilot projects to promote Europe as a tourist destination on the markets of distant countries, particularly North America and Japan, whose growth is likely to have an impact on tourism within the Community. II. TIMETABLE OF PRIORITIES When implementing measures in accordance with the procedure laid down in Article 3, priority will be given for 1993 to the following measures. These priorities may be modified for the financial years 1994/95 according to the procedure referred to in Article 3 (2). Priority measures for 1993: 1. Improving knowledge of the tourist industry and ensuring greater consistency of Community measures: (a) development of Community statistics on tourism; (b) detailed studies aimed at improving knowledge of tourisme as an activity, assessment of the impact of current Community policies to assist tourism, forward analysis of new types of tourism and the preparation of strategies adapted to keep pace with demand; (c) consultation of tourism pofessionals within the Community. 2. Staggering of holidays: (a) support for the setting-up of an international framework whose prupose would be to exchange information and monitor the activities of governments and the tourist industry. 3. Transnational measures: (a) support of cooperation between border regions: (b) support for transnational initiatives contributing to the improvement of tourist information, in particular those using new technology; (c) development of tourist cooperation with Central and Eastern Europe and the Maghreb through the transfer of know-how on training and the implementation of strategies for promotion, as well as on marketing and the creation of small and medium-sized tourist businesses. 5. Cultural tourism: (a) support for initiatives to develop new European cultural tourism routes, in cooperation with the Member States, regions and local authorities concerned, and to disseminate information on these routes by means of brochures and publications; (b) support for the exchange of experience in the field of visitor management techniques; 6. Tourism and the environment: (a) support for initiatives aimed at informing and increasing the awareness of tourists and suppliers of services about the interaction between tourism and the environment and in particular through the creation of a European environmental prize; (b) support for innovative pilot projects to reconcile tourism and nature protection at local or regional level, in particular coastal and mountain areas, nature parks and reserves, e.g. by measures for the guidance of visitors; (c) support for the development of networks involving transnational exchanges of experience, including experience of environmental problems and their possible solution through visitor management at sites; (d) support for initiatives encouraging forms of environment-friendly tourism. 7. Rural tourism: (b) improved information for rural operators and better access for them to the various Community aid schemes available for rural tourism, in particular through the publication of documents for mass circulation and the publication of an operators's manual; (c) encouragement for improving the quality of rural tourism supply and support for measures to facilitate access to tourism in a rural environment. 8. Social tourism: (b) support for the coordination between Member States of measures aimed at eliminating barriers to the development of tourism for the disabled, and for the exchange of information in this field. 10. Training: (b) support for ongoing measures to draw up professional profiles for the industry and improvment of mutual information on the qualifications attained in the various Member States; (c) encouragement of the participation of tourist businesses and their employees in existing Community training programmes and measures; (d) support for transnational cooperation projects between universities, tourism schools, tourism professionals, or the authorities concerned, especially for training in the fields of rural, cultural and environmental tourism. 11. Promotion in third countries: Pilot projects to promote Europe as a tourist destination on the markets of distant countries, particularly North America and Japan, whose growth is likely to have an impact on tourism within the Community.